MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                              Jan 26 2016, 9:08 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.



APPELLANT PRO SE
Carl Mickens
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Carl Mickens,                                            January 26, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1508-PL-1133
        v.                                               Appeal from the Marion Superior
                                                         Court
CMFG Life Insurance                                      The Honorable Timothy W.
Company,                                                 Oakes, Judge
                                                         The Honorable Shannon L.
Appellee-Plaintiff
                                                         Logsdon, Commissioner
        and                                              Trial Court Cause No.
                                                         49D02-1409-PL-30983
The Estate of Harvey Mickens,
Synovia Vardiman & Pearline
Harris, Individually and as
Administrators of the Estate of
Harvey Mickens.
Appellees-Defendants.




Court of Appeals of Indiana | Memorandum Decision 49A05-1508-PL-1133 | January 26, 2016        Page 1 of 9
      Bradford, Judge.



                                          Case Summary
[1]   Appellant Carl Mickens appeals from the trial court’s determination that certain

      life insurance proceeds should be paid to the Estate of his now-deceased

      brother. We affirm.



                            Facts and Procedural History
[2]   Initially, we note that the record provided to the Court on appeal is incomplete

      at best and lacks the transcript of the two-day evidentiary hearing before the

      trial court. As such, we will rely on the trial court’s findings to determine the

      facts and procedural history leading to the instant appeal. The facts as found by

      the trial court are as follows:


[3]   At all times relevant to this appeal, Harvey Mickens had a valid $10,000 life

      insurance policy through CMFG Life Insurance Company. In March of 2014,

      Harvey made changes to his policy via telephone. Specifically, Harvey changed

      the policy from a term life insurance policy naming his late wife as the

      beneficiary to a whole life policy naming Mickens as the beneficiary. Harvey

      died on July 15, 2014.


[4]   Following Harvey’s death, a dispute arose about whether the proceeds of

      Harvey’s life insurance policy should be paid to Mickens or to Harvey’s Estate.

      The trial court conducted a two-day evidentiary hearing on April 13, 2015 and

      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-PL-1133 | January 26, 2016   Page 2 of 9
      May 4, 2015. On August 3, 2015, the trial court issued an order in which it

      determined that the evidence demonstrated that the change in beneficiaries was

      the result of undue influence and duress by Mickens upon Harvey. The trial

      court also determined that the change in beneficiary was completed in a manner

      inconsistent with the written policies of CMFG, which required that all changes

      in beneficiaries be completed in writing, and that the change in beneficiary was

      therefore invalid. In light of these determinations, the trial court ordered

      CMFG to pay the proceeds of Harvey’s life insurance policy to Harvey’s Estate.

      This appeal follows.



                                Discussion and Decision1
[5]   Mickens raises several issues on appeal which we restate as follows: (1) whether

      the trial court erred in ordering CMFG to pay the proceeds of Harvey’s life

      insurance policy to Harvey’s Estate rather than to Mickens, (2) whether the trial

      court’s ruling is contrary to public policy, (3) whether the trial court displayed

      bias against Mickens, and (4) whether the trial court erred in taking the Estate’s

      request for attorney’s fees under advisement. As we noted above, our review of

      the instant matter is made more difficult by Mickens’s failure to provide a




      1
        We note that the Estate has filed a motion to dismiss the instant appeal, claiming that Mickens
      has failed to comply with the Indiana Rules of Appellate Procedure, has failed to state a claim
      upon which relief can be granted, and that we lack jurisdiction over Mickens’s claim relating to
      the Estate’s request for attorney’s fees. Given our preference for deciding appeals on the merits,
      where possible, we deny the Estate’s motion in an order handed down simultaneously with this
      memorandum decision.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-PL-1133 | January 26, 2016   Page 3 of 9
      transcript of the evidentiary hearing on appeal. However, to the extent

      possible, we will review the merits of Mickens’s appeal.


              I. Payment of Proceeds of Life Insurance Policy
[6]   In concluding that the proceeds of Harvey’s life insurance policy should be paid

      to Harvey’s estate, the trial court specifically found that the change in the

      beneficiary from Harvey’s late wife to Mickens “was the result of undue

      influence and duress” by Mickens upon Harvey. Appellant’s App. p. 8.

      Mickens does not challenge this finding on appeal. This unchallenged finding

      alone is sufficient to sustain the trial court’s conclusion that the proceeds of

      Harvey’s life insurance policy should not be paid to Mickens. See generally, In re

      Estate of Wade, 768 N.E.2d 957, 963 (Ind. Ct. App. 2002) (providing that the

      undisputed evidence created the presumption that certain transactions relating

      to a life insurance policy were the result of undue influence and were therefore

      void). Further, in light of the trial court’s finding that the change in beneficiary

      was the result of undue influence and duress, we need not consider the trial

      court’s alternative reasoning, i.e., that the change of beneficiary was not

      completed in a manner consistent with CMFG’s written policies.


                                 II. Public Policy Concerns
[7]   To the extent that Mickens argues that the trial court’s order is contrary to the

      best interests of public policy, we disagree. Mickens appears to base this

      argument on the assertion that, as a matter of public policy, an individual

      should be allowed to change the beneficiary of their life insurance policy via the

      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-PL-1133 | January 26, 2016   Page 4 of 9
      telephone. We cannot agree with such a broad assertion. Further, as we

      discussed above, the trial court’s order was supported by the unchallenged

      finding that the change in beneficiary was the result of undue influence and

      duress by Mickens against Harvey. Clearly, public policy does not favor

      allowing an individual to convince a family member to name him as the

      beneficiary of the family member’s life insurance policy by means of undue

      influence or duress.


                                          III. Alleged Bias
[8]   Mickens claims that the trial court acted with bias against him by erroneously

      allowing “sibling rivalry to permeate the proceedings,” by unjustly refusing to

      allow him to testify after allowing the other defendants, his siblings, “to provide

      any manner of testimony they seemingly desired,” and by denying his motion

      for summary judgment. Appellant’s Br. pp. 12, 13. We observe that in raising

      these claims, however, Mickens has failed to provide cogent reasoning or

      citations to relevant authority in support of them. Specifically, Mickens has

      failed to provide any indication of how the trial court allowed sibling rivalry to

      “permeate the proceedings.” Br. p. 12. Mickens has failed to provide this

      Court with a copy of the transcript of proceedings before the trial court or any

      other evidence which would show that his siblings, but not Mickens, were

      allowed to “provide any manner of testimony they seemingly desired.”

      Appellant’s Br. p. 13. Mickens has also failed to develop his argument that the

      trial court’s denial of Mickens’s motion for summary judgment was evidence of

      bias against him by the trial court.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-PL-1133 | January 26, 2016   Page 5 of 9
[9]    Appellate Rule 46(A)(8)(a) provides that an appellant’s argument must be

       supported by cogent reasoning and citation to relevant authorities, statutes, the

       Appendix, or parts of the Record on Appeal.

               It is well settled that we will not consider an appellant’s assertion
               on appeal when he has not presented cogent argument supported
               by authority and references to the record as required by the rules.
               Pitman v. Pitman, 717 N.E.2d 627, 633 (Ind. Ct. App. 1999).
               Additionally, ‘“[w]e will not become an advocate for a party, nor
               will we address arguments which are either inappropriate, too
               poorly developed or improperly expressed to be understood.’”
               [Ramsey v. Review Bd. on Ind. Dep’t of Workforce Dev., 789 N.E.2d
               486, 486 (Ind. Ct. App. 2003)] (quoting Terpstra v. Farmers and
               Merchants Bank, 483 N.E.2d 749, 754 (Ind. Ct. App. 1985), trans.
               denied).


       Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct. App. 2003).


[10]   Mickens’s claim relating to the alleged bias demonstrated by the trial court is

       too poorly developed to be understood. Mickens, who proceeded on appeal pro

       se, must be held to the same established rules of procedure that a trained legal

       counsel is bound to follow and, “therefore, must be prepared to accept the

       consequences” of his failure to comply with Appellate Rule 46(A)(8)(a). See id.

       As such, because Mickens has failed to provide cogent argument and citations

       to relevant authority relating to his claim that the trial court demonstrated bias

       against him, we conclude that Mickens has waived this argument on appeal.



                                       IV. Attorney’s Fees

       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-PL-1133 | January 26, 2016   Page 6 of 9
[11]   The trial court’s order clearly indicates that the trial court has not issued a final

       ruling on the Estate’s request for attorney’s fees but rather has merely taken the

       issue under advisement. Further, nothing in the record even suggests that the

       trial court has certified this issue for interlocutory appeal. As there has been no

       final judgment on this issue or order certifying the issue for interlocutory

       appeal, we lack jurisdiction to review Mickens’s claim regarding attorney’s fees.

       See generally, Dailey Oil, Inc. v. Jet Star, Inc., 650 N.E.2d 345, 347 (Ind. Ct. App.

       1995) (providing that absent authority by rule of our supreme court, we are

       without original jurisdiction to review issues presented on appeal).



                                               Conclusion
[12]   In sum, we conclude that the trial court did not err in concluding that the

       change of beneficiary on Harvey’s life insurance policy was invalid or in

       ordering CMFG to pay the proceeds of Harvey’s life insurance policy to

       Harvey’s estate rather than Mickens. We further conclude that the trial court’s

       order is not contrary to public policy, that Mickens has waived his claim of

       alleged bias by the trial court, and that we lack jurisdiction to review the trial

       court’s decision to take the Estate’s request for attorney’s fees under

       advisement.


[13]   The judgment of the trial court is affirmed.


       Pyle, J., concurs.


       Baker, J., concurs in part with opinion.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-PL-1133 | January 26, 2016   Page 7 of 9
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Carl Mickens,                                            Court of Appeals Case No.
                                                                49A05-1508-PL-1133
       Appellant-Defendant,

               v.

       CMFG Life Insurance Company,
       Appellee-Plaintiff,

                             and

       The Estate of Harvey Mickens,
       Synovia Vardiman & Pearline
       Harris, Individually and as
       Administrators of the Estate of
       Harvey Mickens,

       Appellees-Defendants.




       Baker, Judge, concurring in part.

[14]   As I agree with the majority’s conclusion that we do not have jurisdiction to

       hear this case and have voted to grant the appellees’ motion to dismiss the

       appeal, I concur only with Part IV of the majority opinion.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-PL-1133 | January 26, 2016   Page 8 of 9
Court of Appeals of Indiana | Memorandum Decision 49A05-1508-PL-1133 | January 26, 2016   Page 9 of 9